DETAILED ACTION
Claims 1 and 3-21 are pending. Applicant has amended claims 1, 3-19, cancelled claim 2 and added new claims 20-21.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the data mover engine configure to execute instructions from the first of work descriptors to, in response to an indication from the computer subsystem that a first of the synchronisation points has been reached in the compiled code executed by the computer subsystem, transfer data between the local memory associated with the gateway and the subsystem over an accelerator interface of the gateway”, which is unclear because transfer data between the gateway and the subsystem does not support the synchronisation purpose. Furthermore, transfer data between can be transfer data from the local memory associated with the gateway to the subsystem or vice versa. However, the specification discloses, see page 14, lines 4-21, the synchronisation point achieved its purpose is by transfer data from the external storage/host to a local memory associated with the gateway and transfer the received data from the external storage/host that stored in the local memory to the subsystem. Since the claim is directed to transfer data between systems, i.e., any data can be transferred from one system to another and vice versa, it is not clearly supported by the specification and therefore is indefinite.
Claims 18, 19 and 21 suffer the same problem as claim 1 above and therefore are rejected under the same ground of rejection.

Response to Arguments
Applicant's arguments filed 04/13/2021 have been fully considered but they are not persuasive. 
Amendment to claims has raised new issues and a new rejection has been issued. Therefore, the arguments are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wright et al. (US 2019/0385707 A1) teaches synchronization points when analyzing big data, wherein part of the data are executed by accelerators.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
June 4, 2021